Celebrezze, J.,
concurring. I write separately only to’ emphasize what, in my view, the majority opinion, in which I join, concludes by implication. In E. A. Schlairet Transfer Co. v. Pub. Util Comm. (1963), 174 Ohio St. 554, the court affirmed an order of the Public Utilities Commission rejecting and cancelling proposed joint rates between regular route motor freight carriers and irregular route motor freight carriers. The rationale asserted by the commission in support of its decision in Schlairet was that a distinction exists between regular route and irregular route certificate authority.
*194Judge Zimmerman, writing for the court in Schlairet, stated:
“In its opinion, the commission defines a ‘regular route carrier’ as a motor transportation company operating its vehicles over specified routes between fixed termini and on a fixed schedule in conformity with the specifications of its certificate of public convenience and necessity, and an ‘irregular route carrier’ is defined as a motor transportation company operating its vehicles on call over any route of its selection from or to a point or base territory as specified in its certificate of convenience and necessity. It will be observed that the operations of these two classes of carriers are quite different.”
The court, in Schlairet, clearly indicated that the authority granted by irregular route certificate is different, from authority granted by regular route certificate, as the. two certificates serve different purposes. This court recently reaffirmed this distinction in Sewell Motor Express Inc. v. Pub. Util. Comm. (1976), 45 Ohio St. 2d 98, 100, albeit again by implication.
Based upon Schlairet, I conclude that the transportation of property in intrastate commerce from a point of origin to a point of destination is a through movement, which cannot be accomplished under Ohio law by the combination of one or more irregular route authorities with one or more regular route authorities, or with another irregular route authority. Otherwise, a carrier would be able to expand its business without first demonstrating the public convenience and necessity required by R. 0. 4921.10.
W. Brown and P. Brown, JJ., concur in the foregoing concurring opinion.